Title: To George Washington from John Ettwein, 25 March 1778
From: Ettwein, John
To: Washington, George



Sir,
Bethlehem [Pa.] March 25th 1778.

Being inform’d by Doctor Shippen, the Director General of the Military Hospitals, of an Intention or Proposal to fix the General Hospital at Letiz one of the Settlements of the United Brethen, 8 Miles from Lancaster, and that he gave it as his Opinion; that in that Case, the Inhabitants of said Letiz might be moved to Bethlehem and Nazareth, And finding said Proposition founded upon MisInformation and a very wrong Notion of the Constitution of these Infant Settlements of the United Brethren, commonly calld Moravians.
I humbly beg Leave to give Your Excellency a Short and true Description of the Brethens Settlements in general and of Letiz in particular.
The Brethrens Church in Germany with a View to propagate the Gospel among the Heathens and to plant a Nursery of Missionaries to the Indians & Negros as also to provide one or more Places, where their here and there dispersed & persecuted Members might find Rest and Liberty of Conscience, did in the year 1736. send a number of their Members to make a Settlement in Georgia, where the Trustees had promised them all Indulgence in regard to their particular Principles; but being very ill treated by the Populace on account of the War with the Spaniards, they left Georgia, moved to Pensilvania & begun this Place call’d Bethlehem in the Forks of Delaware 1741. Their Poverty

and the wild State of these Parts, made them deny many Conveniencies of this Life and they lived in Simplicity and brotherly Love, as one Family, Worked all for the Benefit of the whole and desired nothing but Food and Raiment; If one or the other, had some private Property, he deposited it or disposed of it, as he pleased, for his own Intrest, for there was no Communion of Goods, tho’ it appeared so.
In this Way they begun several other Settlements; but finding more and more Difficulties to go on in this œconomy, it was by common Consent alterd in the year 1762. So that all who had a Mind to carry on their Art or Trade and usual Occupation, for their own Emolument, were assisted to do it. The Steward of the Single Brn in their Name and Behalf, became Debitor for the Debt of the House and Stoks in their Possession. So did the Single Sisters with their House. To encourage and to Support Honesty and Fair dealing, the Tavern, Mill and Merchant Store, were reserved for the Benefit of the Society and a few others who required a large Stock and great Risk were also left to it; each Branch bears its Expences, as Salaries, Rent and Intresse of the Stoks &c. And the yearly Gain or Overplus is appropriated to the Funds for maintaining the Ministers, Schools, Missionaries, old and infirm and their Widows, Orphans and Children of Missionaries.
In this œconomical Regulation we lived very happy in brotherly Love and Union and enjoyed the Blessing of God attending it. But it has been the Cause of two very erroneous Opinions or Ideas in the Mind of Strangers, concerning these Settlements, of very grievous Consequences for them. viz. As if they were still as one Family and as if they were very rich! both are great Mistakes if taken in a natural Sense, for ev’ry Congregation and ev’ry Family and private Person has to take Care of itself, so as it is Customary in other Places, tho’ we do help and assist each other a little more than is now a days customary. All the Monies for transporting so many hundreds from the inner Parts of Germany to America, to buy the Lands and great Sums expended in building and providing Stoks have been borrowed and very little pay’d off.
In the Year 1757. upon the Request of some Friends a little Town was laid out in Lancaster-County, and call’d Letiz (in remembrance of the Place, where just 300. years before, the first Brethrens-Settlement was begun by some of true Followers of John Huss in Bohemia) Some Tradesmen were settled there; with borrowed Money they built 3 good fine Houses, one with a Hall where they can have divine Service, till they shall be able to build another Place of publik Worship. This House has besides the Hall a few Rooms, where one of our Bishops and the Minister of the Place dwell. on one side of it the Single Brethren and on the other the Single Sisters built Houses on their own Account, as well the Single Men, as the Single Women in these Houses have their

own Separate œconomy, each House has two Persons to take Care of their temporal and Spiritual Wellfare; each Person residing in the House, is pay’d for its Labour and pays weekly a certain Sum for Boarding and Lodging to the House œconomy, the yearly Profit in that œconomy, is for the Sick and Superanuated or others who can not earn a Livelyhood.
All the other Houses in said Letiz, except the Tavern and a House where a Shopkeeper lives, about 18. in number are the Property of private Families who built and fitted them convenient for their several Trades and occupations, amongst them are 2. Tanners, 1. White Smith, 1. Gun Smith, 1. Organ builder, 1. Skinner, the Rest Shoemakers, Weavers &c.
The Single Brethren were turned out of their well regulated œconomy and different Trades and their House to their great Inconveniency and Damage, converted into a Hospital, which is also the Case of those in Bethlehem.
Should your Excellency agree to Dr Shippens Proposal, 300. Souls would be inexpressibly distressed and the Single Brethren and Sisters and all the Families at Letiz, by their Removal, would be entirely ruin’d in their Property, their useful Occupations, to the Loss of the Publik, would be stop’d and it would be impossible to accomodate them with Lodgings at Bethlehem and Nazareth, where we are so crowded to gether that it is a great Hindrance to our lawful Callings, wherein we provided for ourselves and served the Publik.
I pray therefore most humbly in the Name of the Bishop and Elders of the United Brethren that your Excellency would please to grant to the Brethrens Settlements in the Fork of Delaware and a⟨t⟩ Letiz near Lancaster and at Hope in Sussex-County West-Jersey, Protection for their Persons and Property against all such oppressive and destructive Measures.
It is our Duty to comfort and to help, as far as we are able, all the Distressed and to serve the Publik in our Callings wherever we can, we have done it with a Willing Heart and intend by the Grace of God, to do so, as long as we live. Recommending Your Excellency to Gods Favour and Protection, I am with the deepest Respect. Your Excellency’s Most humble Servant

John Ettwein Minister of the Gospel


P.S. The Bearer Mr Hasse, is well inform’d of our Circumstances and can give your Excellency further Explanation, of one Thing or the other, if it is desired.

